Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 1 of 15 PageID #: 8991



  Daniel M. Silver
  Partner
  405 N. King Street, 8th Floor
  Wilmington, DE 19801
  T. 302-984-6331
  F. 302-691-1260
  dsilver@mccarter.com




  October 9, 2018
                                                               PUBLIC VERSION FILED: October 30, 2018
  VIA CM/ECF & HAND DELIVERY
  The Honorable Colm F. Connolly
  844 N. King Street
  Wilmington, DE 19801-3555

  Re:         Genentech, Inc. v. Amgen Inc.,C.A. Nos. 17-1407-CFC, 17-1471-CFC (D. Del.)

  Dear Judge Connolly:

              Plaintiffs respectfully respond to Defendant Amgen’s letter of October 5, 2018.

          1. The Scheduling Order sets two deadlines relevant to this dispute: (1) August 31, 2018,
  for Plaintiffs to “reduce the number of patents” from the twenty-six asserted to “no more than
  eight;” and (2) September 17, 2018, for Plaintiffs to “identify no more than twenty claims for
  claim construction and trial.” D.I. 106 ¶ 2. During the Rule 16 proceedings, the Court overruled
  Plaintiffs’ constitutional objection to the compelled reduction of patents and claims, see In re
  Katz Interactive Call Processing Pat. Litig., 639 F.3d 1303, 1312-13 (Fed. Cir. 2011), but made
  clear that the deadlines were subject to Plaintiffs obtaining adequate discovery to inform the
  selections. 1 Judge Sleet emphasized the point again in August, in overruling Amgen’s objections
  to Plaintiffs’ discovery:

                     Genentech’s Counsel: What I did mean to say is that we did not want to
                     reduce the patents to eight on the schedule that we were given, but we are
                     going to do that. It was certainly the case and I think we were all clear
                     that we were entitled to adequate discovery to make an intelligent decision
                     of which ones to drop.

                     The Court: No doubt about that. That is not something of which you have
                     to convince me. That makes sense I hope to everyone on the line.


  1
   See Ex. A (May 7, 2018 Tr.) at 51-52 (“I am rather persuaded by your point, your points
  regarding the plaintiff needing to make a selection. But I am also persuaded by [Genentech’s
  counsel’s] point about this is part of a process whether we are going to assert rights that our
  client owns and has a right to vindicate because your client has alleged infringing activities and
  not wanting to inappropriately prematurely, as was the argument in Katz, and I am sure is the
  argument in those cases you looked at, cut off an opportunity . . . .”).



  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 2 of 15 PageID #: 8992



  The Honorable Colm F. Connolly
  October 9, 2018
  Page 2

  Ex. B (July 26, 2018 Tr.) at 10 (emphasis added).

           On August 31, relying on the contentions Amgen provided during the BPCIA’s mandated
  pre-litigation information exchanges and the discovery adduced to that date, Plaintiffs identified
  eight of the twenty-six asserted patents (while preserving their due process objection). On
  September 17, again noting their objection, Plaintiffs identified eighteen claims from six of those
  patents. As to the other two, U.S. Pat. 8,512,983 (“Gawlitzek”) and U.S. Pat. 9,441,035
  (“Carvalhal”), Plaintiffs slashed the number of asserted claims from fifty to nineteen but objected
  to further reductions at that time because Amgen had produced insufficient discovery to permit
  an informed selection.

           As shown in the attached appendix, the claims listed from Carvalhal and Gawlitzek
  require specific concentrations of particular chemicals—cystine, or asparagine and glutamine—
  during the antibody manufacturing process. Plaintiffs sought this information from Amgen by
  way of Rule 30(b)(6), but Amgen’s witness could not provide it,
                                                                    Ex. C (Nack Tr.) at 192:4-15
                                                        196:4-13
           ; 242:18-23                                                     Plaintiffs have sought to
  discover these facts by requesting samples from Amgen’s manufacturing process repeatedly over
  the last eighteen months, but Amgen has refused to cooperate. Worse, during the 30(b)(6)
  deposition, Amgen’s witness acknowledged

               See Ex. C at 203:10-204:2.

          On the present record, reducing the number of claims from the Gawlitzek and Carvalhal
  patents requires Plaintiffs to shoot in the dark, violating their due process rights. See Katz, 639
  F.3d at 1313 & n.9 (“[A] claim selection order could come too early in the discovery process,
  denying the plaintiff the opportunity to determine whether particular claims might raise separate
  issues of infringement[.]”). Although Amgen avers that the parties made “reasonable efforts” to
  resolve this disagreement, Amgen in fact refused to confer about (i) this issue, (ii) Amgen’s
  discovery failures and spoliation of evidence, and (iii) ways in which to work through the issue
  without affecting the schedule. In the meantime, there should be no prejudice to Amgen by
  deferring a final claim selection for Gawlitzek and Carvalhal. The parties have not yet begun the
  Markman process, and the temporary inclusion of additional claims that are unlikely to introduce
  new claim construction disputes should not increase the burden on the Court or affect the
  schedule.

          2. The Scheduling Order—the subject of extensive negotiation between the parties and
  two full days of hearings before Judge Sleet—sets January 11, 2019 as the deadline for
  substantial completion of all document production. There is no basis for Amgen’s request to, in
  effect, amend the Order to add an interim deadline for substantial completion of non-custodial
  documents. Amgen’s suggestion that Plaintiffs have delayed is wrong—to date, Plaintiffs have
  produced more than 750,000 pages of documents. And Amgen’s purported need for these
  documents is baseless. Under Phillips, they are minimally relevant (if that) to claim



  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 3 of 15 PageID #: 8993



  The Honorable Colm F. Connolly
  October 9, 2018
  Page 3

  construction. Were it otherwise, Amgen never would have pressed for claim construction
  proceedings to occur well before the production deadline in the Scheduling Order.

           3. Plaintiffs are seeking damages for infringing manufacturing by Amgen beginning in
  2017. Despite this, Amgen insists Genentech must produce documents dating all the way back
  to 2009, on the theory that such an early date is necessary to capture Genentech’s earlier
  planning for biosimilar competition, as well as to assess any change in that planning over time.
  But Amgen has not explained how changes in Genentech’s views over time could be relevant
  either to damages or Genentech’s entitlement to injunctive relief. Moreover, based on
  Genentech’s investigation, the relevant modelling and planning for biosimilar entrants into the
  bevacizumab market did not begin until late 2015. Genentech agrees that if either side discovers
  documents memorializing a model, forecast, and plan for biosimilar entrants that predate 2015,
  those documents should be produced.2 But Amgen’s blanket request that Genentech search the
  files of its identified damages custodians dating back to eight years before the alleged
  infringement is not reasonably proportional to the needs of these cases given the irrelevance of
  those earlier documents.

           4. The negotiated ESI order requires the parties to select eight custodians with
  “discoverable information” from among their own employees. Genentech also agreed to produce
  the files of the named inventors of the remaining asserted patents. Amgen complains that
  Genentech should have chosen different custodians with more information on “technical issues.”
  But Amgen never explains what relevant, non-cumulative information it expects such custodians
  to possess beyond the information Genentech has produced from the inventors and non-custodial
  records. For example, while Amgen requests “custodial discovery on Genentech’s manufacture
  of Avastin,” it ignores that Genentech already has produced the Avastin BLA, the extensive
  regulatory filing describing Genentech’s process for making Avastin. In any event, Amgen’s
  assertion that that Genentech has refused to provide discovery about “technical” issues is
  specious, given that the inventors’ custodial files are being produced.

           5. Apparently fishing for defenses it has not identified, Amgen asks the Court to order
  the production of materials generated and served by Plaintiffs’ opponents in other litigation.
  This discovery is burdensome and unnecessary. As Plaintiffs have explained in their pending
  motion, see D.I. 128 (-1407)/D.I. 126 (-1471), Amgen is not entitled to expand the contentions it
  already served under the BPCIA. Regardless, the discovery sought is cumulative. For twenty
  IPR proceedings involving the patents-in-suit, Plaintiffs are producing the entire record.
  Similarly, for seventeen district court cases, Plaintiffs have agreed to a production that includes
  at least some pleadings and expert reports served by opposing parties (but excludes, for example,
  opposing parties’ expert reports regarding infringement and damages). Any meaningful
  (in)validity contention in any of these cases would be revealed in the responsive reports from
  Plaintiffs’ experts in those cases, which will be included in the agreed-upon production.
  2
   As Amgen notes, Genentech has also offered to collect sales and profit and loss data for Avastin
  going back further than 2015 in response to Amgen’s request for information about the demand
  for Avastin prior to 2015.



  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 4 of 15 PageID #: 8994



  The Honorable Colm F. Connolly
  October 9, 2018
  Page 4


  Respectfully submitted,

  /s/ Daniel M. Silver

  Daniel M. Silver (#4758)

  cc: Counsel of Record (via electronic mail)




  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 5 of 15 PageID #: 8995




                                     APPENDIX OF CLAIMS
         Genentech’s letter of September 17, 2018 identified the following claims. The
  emphasized limitations are affected by the discovery issues discussed in the attached letter.
  Bracketed claims are claims that were not identified, but are incorporated into dependent claims
  that were identified.

                    A.   Carvalhal

          [1.     A method of producing bevacizumab, or a fragment thereof, comprising the step
  of culturing a Chinese hamster ovary (CHO) cell comprising a nucleic acid encoding
  bevacizumab or fragment thereof in a cell culture medium, wherein the cell culture medium
  comprises copper, insulin, and cystine, wherein the cystine is at a concentration of from 1.25
  mM to 2.5 mM, and wherein the cell produces bevacizumab, or a fragment thereof.]

         2.      The method of claim 1, wherein the cell culture medium further comprises a plant
  peptone, a porcine peptone, or both a plant peptone and a porcine peptone.

        14.    The method of claim 1, wherein the cell culture medium comprises cystine at a
  concentration of about 1.3 mM.

         33.      The method of claim 1, wherein the method further comprises the step of adding
  cysteine to the cell culture medium.

        34.    The method of claim 33, wherein cysteine is added in an amount to provide
  from about 0.5 to about 2.0 mM cysteine in the cell culture medium.

         35.  The method of claim 33, wherein cysteine is added in an amount to provide
  about 0.8 mM cysteine in the cell culture medium.

         [41. A method of culturing a Chinese hamster ovary (CHO) cell comprising a nucleic
  acid encoding bevacizumab, or a fragment thereof, the method comprising the step of contacting
  the CHO cell with a cell culture medium comprising copper, insulin and cystine, wherein the
  cystine is at a concentration of from 1.25 mM to 2.5 mM.]

          42.    The method of claim 41, wherein the cell culture medium further comprises a a
  plant peptone, a porcine peptone, or both a plant peptone and a porcine peptone.

        54.    The method of claim 41, wherein the cell culture medium comprises cystine at a
  concentration of about 1.3 mM.

         73.      The method of claim 41, wherein the method further comprises the step of adding
  cysteine to the cell culture medium.

        74.    The method of claim 73, wherein cysteine is added in an amount to provide
  from about 0.5 to about 2.0 mM cysteine in the cell culture medium.



                                                 A1
  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 6 of 15 PageID #: 8996




  75.  The method of claim 73, wherein cysteine is added in an amount to provide about 0.8
  mM cysteine in the cell culture medium.

                    B.     Gawlitzek

          A process for producing a polypeptide in a mammalian host cell expressing said
  polypeptide, comprising culturing the mammalian host cell in a production phase of the culture
  in a glutamine-free production culture medium containing asparagine, wherein the
  asparagine is added at a concentration in the range of 7.5 mM to 15 mM.]

         2.      The process of claim 1 wherein the asparagine is added at a concentration in
  the range of 7.5 mM to 10 mM.

           [3.      The process of claim 1 wherein said recombinant host cell is an eukaryotic host
  cell.]

         [4.   The process of claim 3 wherein said eukaryotic host cell is a Chinese Hamster
  Ovary (CHO) cell.]

           5.       The process of claim 4 wherein the mammalian host cell is a dhfr−CHO cell.

           6.       The process of claim 1 wherein the production medium is serum-free.

          [7.    The process of claim 1 wherein the production culture medium comprises one or
  more ingredients selected from the group consisting of 1) an energy source; 2) essential amino
  acids; 3) vitamins; 4) free fatty acids; and 5) trace elements.]

         8.      The process of claim 7 wherein the production culture medium additionally
  comprises one or more ingredients selected from the group consisting of: 1) hormones and other
  growth factors; 2) salts and buffers; and 3) nucleosides.

          9.     The process of claim 1 wherein the production phase is a batch or fed batch
  culture phase.

           10.      The process of claim 1 further comprising the step of isolating said polypeptide.

          11.      The process of claim 10 further comprising determining one or more of cell
  viability, culture longevity, specific productivity and final recombinant protein titer following
  isolation.

          [14. The process of claim 1 wherein the polypeptide is selected from the group consisting
  of antibodies, antibody fragments, and immunoadhesins.]

         [17. The process of claim 14 wherein said antibody or antibody fragment is a therapeutic
  antibody or a biologically functional fragment thereof.]

        19. The process of claim 17 wherein said therapeutic antibody is an antibody binding to a
  HER receptor, VEGF, IgE, CD20, CD11a, CD40, BR3 or DR5.


                                                    A2
  ME1 28279922v.1
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 7 of 15 PageID #: 8997




                        Exhibit A
            Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 8 of 15 PageID #: 8998
                                                                                                                                                                           3
                                                                                          1
                                                                                                10:03:01    1               THE COURT: Good morning.
                 1                  IN THE UNITED STATES DISTRICT COURT                         10:03:02    2               Counsel, you have noticed a change entirely the
                 2                  IN AND FOR THE DISTRICT OF DELAWARE
                                                                                                10:03:06    3   last session to this. There is a reason for it. It seems
                 3                                    -   -   -
                                                                                                10:03:13    4   to me that a reminder was in order to both parties, but most
                 4   GENENTECH, INC.,                         )   Civil Action
                                                              )                                 10:03:18    5   especially to plaintiff, its counsel, regarding the
                 5                  Plaintiff,                )
                                                              )
                                                                                                10:03:22    6   authority of the Court. The robe is a simple symbol of the
                 6         v.                                 )
                                                              )
                 7   AMGEN INC.,                              )   Nos. 17-1407-GMS,             10:03:28    7   Court's authority. Hence, I have it on today, and I am not
                                                              )   17-1471-GMS, and
                 8                  Defendant.                )   17-1472-GMS                   10:03:32    8   down there on the Bench in shirt and tie.
                 9                                    -   -   -                                 10:03:35    9               What occasioned my conclusion that it would be
                10                               Wilmington, Delaware
                                                 Monday, May 7, 2018
                                                                                                10:03:41   10   appropriate today to wear this symbol of authority was the
                11                                   10:00 a.m.
                                                     Conference                                 10:03:44   11   tone, tenor, and some of the substance of some of the
                12
                                                      -   -   -                                 10:03:47   12   plaintiff's discussion in its most recent submission to the
                13
                     BEFORE:    HONORABLE GREGORY M. SLEET, Senior Judge,                       10:03:53   13   Court.
                14                                          U.S. District Court,
                                                            District of Delaware
                15
                                                                                                10:03:53   14               I think you know what I am talking about, Mr.
                                                      -   -   -
                16                                                                              10:03:57   15   Berl. I am going to direct my comments mostly to you as
                     APPEARANCES:
                17                                                                              10:04:00   16   lead counsel, and you, Mr. Gutman, as lead counsel.
                                DANIEL M. SILVER, ESQ.
                18              McCarter & English, LLP                                         10:04:05   17               The so-called Katz issue, I doom "so-called"
                                        -and-
                19              DAVID BERL, ESQ.,
                                PAUL B. GAFFNEY, ESQ.,                                          10:04:14   18   because I don't see it as an issue, we think quite frankly
                20              TEAGAN J. GREGORY, ESQ., and
                                LUKE McCLOUD, ESQ.                                              10:04:17   19   it was rather ill-advised to present it in the manner in
                21              Williams & Connolly LLP
                                (Washington, DC)                                                10:04:21   20   which it was presented, not the way I as a lead on a case of
                22
                                                      Counsel for Plaintiff                     10:04:24   21   any type would want to try to influence and make a judge
                23

                24                                                                              10:04:33   22   come around to my point of view by attempting to cudgel him

                25                                                                              10:04:37   23   or her about the head about with a constitutional, an

                                                                                                10:04:43   24   alleged constitutional argument that's not really not

                                                                                                10:04:46   25   fleshed out in the papers.
                                                                                      2                                                                                    4
            1
                                                                                                10:04:51    1               You assert in your papers, Mr. Gutman and his
                 APPEARANCES CONTINUED:
            2                                                                                   10:04:53    2   colleagues make an attempt to distinguish the Katz case. I

                      JAMES HIGGINS, ESQ.                                                       10:04:58    3   don't know what you would have it distinguished, quite
            3         Young Conaway Stargatt & Taylor, LLP                                      10:05:00    4   frankly, Mr. Berl.
                               -and-
                                                                                                10:05:03    5               You should listen to me rather than write.
            4         SIEGMUND Y. GUTMAN, ESQ., and
                      CATRINA WANG, ESQ.                                                        10:05:09    6               We think quite frankly you are on a slippery

            5         Proskauer LLP                                                             10:05:12    7   slope, as is the CAFC for that matter, in its discussion. I
                      (Los Angeles, CA)
                                                                                                10:05:16    8   am not even sure that it is a matter uniquely in the
            6
                                                                                                10:05:20    9   territory of patent law or patent land. It shouldn't have
                                       Counsel for Defendant
            7                                                                                   10:05:25   10   been, the Katz case, rather, in the Third Circuit or the
                                       - - -                                                    10:05:30   11   relevant Circuit Court. In other words, maybe the complaint
            8
                                                                                                10:05:33   12   is better suited to resolution, that Katz added to the
10:02:12    9             THE COURT: Good morning. Please, take your
10:02:14   10    seats.
                                                                                                10:05:38   13   regional circuit.

10:02:14   11             Counsel, let's start out with a round of                              10:05:39   14               But reasonable people can disagree over that.
10:02:18   12    introductions, beginning with plaintiff, please                                10:05:42   15   And I understand my colleagues at the CAFC taking an
10:02:20   13                   MR. SILVER: Good morning, Your Honor. Dan
                                                                                                10:05:46   16   interest in the subject matter, given that patents were
10:02:23   14    Silver on behalf of the plaintiffs. I am joined by my
10:02:27   15    colleagues from Williams & Connolly, David Berl, Paul                          10:05:52   17   involved.

10:02:29   16    Gaffney, Teagan Gregory, and Luke McCloud, Your Honor, who                     10:05:54   18               The best way to handle, and to, I think,
10:02:35   17    represent plaintiff Genentech.
                                                                                                10:06:00   19   influence a Court's thinking and this particular Judge's
10:02:37   18                   Thank you, Your Honor.
                                                                                                10:06:04   20   thinking, Mr. Berl, is to make a rational, clear and
10:02:38   19                   THE COURT: Good morning.
           20                   MR. HIGGINS: Good morning, Your Honor. Jim                      10:06:09   21   succinct argument as to why you think your schedule should
10:02:45   21    Higgins from Young Conaway Stargatt & Taylor. With me today                    10:06:13   22   prevail over the defendant's, or for that matter what I
10:02:46   22    is Siegmund Gutman from Proskauer Rose, Catrina Wang, also
                                                                                                10:06:20   23   perceive to be the identified complaint in your papers with
10:02:50   23    from Proskauer Rose, Nancy Gettel, xsenior counsel at Amgen.
                                                                                                10:06:23   24   the order that I entered concerning paring down of the 26
10:02:55   24    In the first row, I believe Your Honor has met Michelle
10:03:00   25    Ovanesian from Young Conaway.                                                  10:06:28   25   patents to eight. The four-month difference between your

1 of 63 sheets                                                                        Page 1 to 4 of 156                                                  05/10/2018 11:34:43 AM
            Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 9 of 15 PageID #: 8999
                                                                           49                                                                                  51

11:12:01    1   have all the safe harbor information. We are going to be              11:15:31    1          The concern I have is ten months down the road

11:12:03    2   back to square one, as we were with the manufacturing                 11:15:34    2   they throw up an issue and say, well, we didn't have any

11:12:07    3   information issue.                                                    11:15:37    3   discovery on this issue, and had we had that we would we

11:12:07    4              All I am saying is that it's fair to focus on              11:15:41    4   would have made a different decision.

11:12:12    5   the manufacturing information before they have to make their          11:15:42    5              THE COURT: Could you imagine some parameters

11:12:16    6   selection. I think that they have all of the information.             11:15:44    6   that you could place, the Court could place around the

11:12:20    7   But as a compromise, right. We are engaged in discovery, we           11:15:47    7   information that would be permissible to seek?

11:12:23    8   are going to have 30(b)(6) depositions. But for them to now           11:15:50    8              MR. GUTMAN: I would have to think about that,

11:12:27    9   throw another issue into the pot and say, and, by the way,            11:15:52    9   Your Honor. There could be a way forward on that. The

11:12:30   10   just like manufacturing, we want safe harbor information,             11:15:55   10   problem is, we are now talking about safe harbor. I don't

11:12:34   11   and then next week they will come up with another issue they          11:16:00   11   think safe harbor is an appropriate issue that they need in

11:12:38   12   need, even though it is not our burden, we need your failure          11:16:02   12   order to inform their decision.

11:12:42   13   to mark information and we need this information and that             11:16:04   13              THE COURT: I am trying to do my best to, as

11:12:45   14   information, and that's what I was referring to earlier as            11:16:10   14   judges are want to do, to try to figure out a midpoint, if

11:12:48   15   moving the goalposts.                                                 11:16:15   15   there is one, without me arbitrarily lopping off one side or

11:12:52   16              So I will end with this, Your Honor. I think               11:16:22   16   the other's hand or whatever, that might accommodate both

11:12:56   17   where we are at is a good place, where we have got the                11:16:27   17   parties' interests.

11:12:59   18   deadlines for their choosing certain patents and certain              11:16:29   18              I am rather persuaded by your point, your points

11:13:05   19   claims. We are at a good point with the manufacturing                 11:16:36   19   regarding the plaintiff needing to make a selection. But I

11:13:08   20   information. If they want certain specific information and            11:16:44   20   am also persuaded by Mr. Berl's point about this is part of

11:13:11   21   they bring that to light in some reasonable way, we can               11:16:51   21   a process whether we are going to assert rights that our

11:13:16   22   search for it and produce it if we have it. And they can              11:16:56   22   client owns and has a right to vindicate because your client

11:13:19   23   certainly take depositions. But to now throw in another               11:17:02   23   has alleged infringing activities and not wanting to

11:13:23   24   issue, we will respond to their discovery in due course.              11:17:12   24   inappropriately prematurely, as was the argument in Katz,

11:13:28   25          By the way, even though they purport that they                 11:17:20   25   and I am sure is the argument in those cases you looked at,

                                                                           50                                                                                  52

11:13:29    1   really need this information to make the selection, it was            11:17:24    1   cut off an opportunity, it could be in any kind of case, any

11:13:32    2   absent for some reason from their first set of document               11:17:28    2   kind of complex, or non complex case for that matter, in the

11:13:36    3   requests. If it was that important, why not include it in             11:17:32    3   civil arena, not wanting to do that to the plaintiff, being

11:13:40    4   the first set of requests? Why wait six weeks or however              11:17:38    4   sensitive to the case management, the decision-making

11:13:45    5   long it was into the case in order to say, oh, here is more           11:17:44    5   obligations that lawyers have and the calls they have to

11:13:49    6   information that we need?                                             11:17:48    6   make, being sensitive, as I am, to the contention, if it was

11:13:51    7              THE COURT: Fair question.                                  11:17:57    7   Mr. Gaffney about the "in the dark" comment, whoever said

11:13:53    8              Mr. Berl, before you stand up, let me ask for              11:18:02    8   it, resonates as well.

11:13:57    9   your reaction and I will get Mr. Gutman to respond, to this           11:18:03    9              That is why as I was sitting here listening to

11:14:00   10   suggestion, it's just, I am throwing it out there: If it              11:18:06   10   both of you, wondered whether we could figure out a way to

11:14:07   11   should come to pass that the 271 subsection information is            11:18:10   11   address both parties' interests, in getting to the deadline

11:14:17   12   not in their possession or forthcoming within the time frame          11:18:15   12   on the decision and considering factors that both parties

11:14:21   13   we set for selection, and information comes into their                11:18:21   13   feel are appropriate to consider, even though you may not

11:14:28   14   possession that further informs what they would have done             11:18:24   14   agree on them, what factors are appropriate for

11:14:33   15   before the deadline for the patents they would have                   11:18:26   15   consideration, getting the information exchanged in a manner

11:14:41   16   selected, would you be willing to build into the schedule,            11:18:32   16   that is timely to enable the decision to be made and also,

11:14:44   17   perhaps, an opportunity to add -- I will just pick a                  11:18:37   17   if something happens that either we didn't expect or that

11:14:51   18   number -- two patents, at a time that would not blow up the           11:18:43   18   was unforeseeable, providing a mechanism for the parties to

11:14:54   19   schedule, after some discussion with the Court, an                    11:18:46   19   raise that issue again with the Court and placing a cap on

11:15:03   20   opportunity to say, No, Judge, these two patents they                 11:18:51   20   the ability of the plaintiff to support new patents or

11:15:09   21   shouldn't be able to add?                                             11:18:56   21   additional patents, a cap that would have very tight

11:15:12   22              MR. GUTMAN: Your Honor, what you are saying                11:19:00   22   parameters around it.

11:15:15   23   makes sense. The problem that I have with it is that there            11:19:01   23              MR. BERL: That would be acceptable, Your Honor.

11:15:21   24   is no defined set of information that we can all agree on             11:19:03   24   And with respect to what Mr. Gutman said about our

11:15:27   25   that they need in order to be able to make the assessment.            11:19:07   25   discovery, I disagree with all of it. If you want a

13 of 63 sheets                                                            Page 49 to 52 of 156                                                05/10/2018 11:34:43 AM
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 10 of 15 PageID #: 9000




                         Exhibit B
           Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 11 of 15 PageID #: 9001
                                                                                                                                                                           3
                                                                                       1
                                                                                            14:08:50    1   guys were going to pare it down. Right? You were going
                 1                  IN THE UNITED STATES DISTRICT COURT                     14:08:52    2   work on that?
                 2                  IN AND FOR THE DISTRICT OF DELAWARE
                                                                                            14:08:53    3                MR. GUTMAN: That's right, Your Honor.
                 3                                 -   -   -
                                                                                            14:08:55    4                So Your Honor issued an order during the July
                 4   GENENTECH, INC.,                      )   Civil Action
                                                           )                                14:09:00    5   11th hearing to have it pared down to 50 topics. There was
                 5                  Plaintiff,             )
                                                           )
                                                                                            14:09:06    6   a discussion about plaintiffs selecting 50 topics from their
                 6         v.                              )
                                                           )
                 7   AMGEN INC.,                           )   Nos. 17-1407-GMS,            14:09:13    7   original 236 topics to pare down, and that Amgen will
                                                           )   17-1471-GMS, and
                 8                  Defendant.             )   17-1472-GMS                  14:09:18    8   possibly, then, provide written responses to those topics.

                 9                                 -   -   -                                14:09:27    9           Shortly after the hearing, plaintiffs served on
                10                            Wilmington, Delaware
                                             Thursday, July 26, 2018
                                                                                            14:09:32   10   Amgen an entirely new list that had 49 topics, but they
                11                                2:00 p.m.
                                              Telephone Conference                          14:09:41   11   didn't narrow down the original 30(b)(6) notice at all.
                12
                                                  - - -                                     14:09:46   12   What they ended up doing was taking multiple topics from the
                13   BEFORE:    HONORABLE GREGORY M. SLEET, Senior Judge,
                                                            U.S. District Court,            14:09:50   13   original notice that had the 236 topics and essentially just
                14                                          District of Delaware
                                                  - - -
                15
                                                                                            14:09:56   14   consolidating them and separating them by commas in their 49
                     APPEARANCES:
                16                                                                          14:10:02   15   topics, and reserved the right to continue with Amgen's
                                DANIEL M. SILVER, ESQ., and
                17              BENJAMIN A. SMYTH, ESQ.                                     14:10:08   16   30(b)(6) deposition on any originally served topics that
                                McCarter & English, LLP
                18                      -and-                                               14:10:13   17   were not part of their re-served 30(b)(6) list.
                                PAUL B. GAFFNEY, ESQ., and
                19              TEAGAN J. GREGORY, ESQ.
                                Williams & Connolly LLP                                     14:10:18   18                Then they even went so far as to actually
                20              (Washington, DC)
                                                                                            14:10:22   19   include new subject matter in their re-served notice that
                21                                 Counsel for Plaintiff
                                                                                            14:10:27   20   wasn't anywhere in their original notice.
                22              JAMES HIGGINS, ESQ.
                                Young Conaway Stargatt & Taylor LLP                         14:10:31   21                Unfortunately, they didn't narrow the scope of
                23                      -and-
                                SIEGMUND Y. GUTMAN, ESQ.
                24              Proskauer LLP                                               14:10:34   22   the original notice at all.
                                (Los Angeles, CA)
                25                                                                          14:10:37   23                So we are getting to the point where, as we
                                                   Counsel for Defendant
                                                                                            14:10:42   24   discussed at the July 11th hearing, they could have served

                                                                                            14:10:47   25   the original notice on us much earlier than they did, which

                                                                                   2                                                                                       4

14:07:37    1            THE COURT: All right, counsel. Who is on the                       14:10:52    1   was right before the July 4th holiday. They haven't

14:07:39    2    line for the plaintiff, please?                                            14:10:56    2   complied with Your Honor's order from the July 11th hearing.

14:07:43    3                   MR. SILVER: Good afternoon, Your Honor. Dan                 14:11:01    3   And, frankly, we are running out of time and we are running

14:07:47    4    Silver from McCarter & English, and also my colleague Ben                  14:11:04    4   we are running out of resources here that would allow Amgen

14:07:48    5    Smyth from the Wilmington office. Also, Paul Gaffney and                   14:11:10    5   adequate time to educate a witness on the 50 topics they

14:07:52    6    Teagan Gregory are on as well.                                             14:11:15    6   were supposed to select and then have the deposition before

14:07:54    7                   THE COURT: Who is going to handle the call for              14:11:20    7   the August 31st deadline by which plaintiff needs to select

14:07:56    8    Genentech?                                                                 14:11:25    8   the eight patents.

14:07:57    9                   MR. SILVER: It will be Mr. Gaffney, Your Honor.             14:11:26    9                So we are back before Your Honor. We tried to

14:08:00   10                   THE COURT: Okay.                                            14:11:29   10   work this out with them during the meet-and-confer. And

14:08:01   11                   For Amgen.                                                  14:11:33   11   what we were told during the meet-and-confer was, their

14:08:02   12                   MR. HIGGINS: Good afternoon, Your Honor. Jim                14:11:37   12   re-served notice, which was actually broader than their

14:08:05   13    Higgins from Young Conaway. With me is Siegmund Gutman from                14:11:40   13   original notice, was operative and that they were going to

14:08:12   14    Proskauer.                                                                 14:11:45   14   force us to produce witnesses to testify on those topics

14:08:12   15                   THE COURT: Good morning, Mr. Gutman.                        14:11:50   15   even though the notice didn't comply with the discussion

14:08:16   16                   MR. GUTMAN: Good morning, Your Honor.                       14:11:53   16   that we had during the July 11 hearing.

14:08:16   17                   This is, I think, your complaint, Mr. Gutman.               14:11:56   17                And they told us that if we wanted relief we had

14:08:22   18    Is that correct?                                                           14:11:59   18   to go to the Court and seek a protective order.

14:08:22   19                   MR. GUTMAN: Yes, it is, Your Honor.                         14:12:02   19                So plaintiffs -- we are reluctantly before Your

14:08:26   20                   THE COURT: Go ahead.                                        14:12:06   20   Honor, but unfortunately, plaintiffs left us with no other

14:08:27   21                   MR. GUTMAN: So, Your Honor, as you might recall             14:12:11   21   option than to seek relief and try to figure it out.

14:08:33   22    from the July 11th hearing, there was an issue with respect                14:12:15   22                So that's why we are here, Your Honor.

14:08:37   23    to an original 30(b)(6) notice that plaintiffs served on                   14:12:17   23                THE COURT: Okay. Can you hold just a second

14:08:43   24    Amgen that included 236 topics.                                            14:12:19   24   before we get a response.

14:08:47   25                   THE COURT: We were going to pare it down, you               14:12:22   25                (Pause.)

1 of 15 sheets                                                                     Page 1 to 4 of 35                                                    07/27/2018 10:23:10 AM
            Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 12 of 15 PageID #: 9002
                                                                             9                                                                                 11

14:19:38    1   topics, and there were numerous topics that had questions on           14:22:47    1               MR. GAFFNEY: Thank you, Your Honor. What I

14:19:41    2   a single issue related to a single patent. And we took that            14:22:49    2   would say is that the notice that they are complaining about

14:19:45    3   up to a higher level of generality, for sure.                          14:22:58    3   today, it would not surprise you, with the letter -- that is

14:19:49    4                  So, for example, one question, one topic we             14:23:05    4   Docket Item No. 133. I submit, Your Honor, in return that

14:19:57    5   listed on our first notice was -- had literally this level             14:23:14    5   it is utterly important and appropriate in a case of this

14:20:03    6   of specificity: the conductivity of the buffer solution                14:23:16    6   magnitude. We need discovery on that.

14:20:07    7   used at the (inaudible) in the cation exchange                         14:23:21    7               THE COURT: Okay.

14:20:12    8   chromatography process.                                                14:23:23    8               MR. GAFFNEY: Again, I am surprised we haven't

14:20:17    9                  There were a number of topics on the cation             14:23:26    9   started already because we have asked for the date, we have

14:20:21   10   exchange process buffer. So we modified the topic to be:               14:23:29   10   asked for a witness. Not every topic is objectionable. So

14:20:27   11   the buffer solution used in the cation exchange                        14:23:33   11   what we should be dealing with here is that we should get a

14:20:30   12   chromatography process used in the manufacture of their                14:23:39   12   date -- we have offered to take the deposition in Los

14:20:33   13   product, including the composition of the buffer, the salt             14:23:41   13   Angeles. We have offered to negotiate on a date. But let's

14:20:38   14   concentrations, et cetera.                                             14:23:45   14   get started. If there are topics on the new notice that are

14:20:39   15                  All perfectly appropriate Rule 30(b)(6) topics,         14:23:49   15   objectionable, let's meet and confer on those, and if

14:20:45   16   in less detail, and probably makes it a little harder,                 14:23:53   16   necessary -- and I hope it's not -- bring it to Your Honor.

14:20:50   17   actually, than our first notice in preparing a witness                 14:23:57   17            But the way to keep the schedule is not to come

14:20:52   18   because we are not identifying exactly what we want.                   14:24:01   18   back and say, I want you to pick 50 topics from your notice.

14:20:57   19                  But we are forced to take it to a higher level          14:24:12   19   That's not fair to us. They got a notice. We should get

14:21:03   20   of generality.                                                         14:24:17   20   going.

14:21:04   21                  Again, the unfairness is that we were asking            14:24:18   21               THE COURT: Okay. Before I open the floor up

14:21:07   22   very specifically back in May before we served the notice              14:24:23   22   again, is there anything else you want to say?

           23   what they asked for.                                                   14:24:25   23               I will give you adequate time to respond.

14:21:21   24                  You know, as I said, Your Honor, we need, we,           14:24:29   24               MR. GAFFNEY: Your Honor, if I may, Mr. Gregory,

14:21:26   25   Genentech, we have been ordered to drop most of our                    14:24:32   25   as I mentioned, was on the meet-and-confer. Mr. McCloud is

                                                                             10                                                                                12

14:21:29    1   patents --                                                             14:24:38    1   on vacation this week. I understand from him, but I wanted

14:21:31    2                  THE COURT: I don't know that that is exactly a          14:24:41    2   to confirm that, that we asked repeatedly what information,

14:21:34    3   fair characterization -- but go ahead -- that you have been            14:24:47    3   what new subjects should be added to the notice. I will let

14:21:37    4   ordered to drop certain patents.                                       14:24:53    4   Mr. Gregory address that.

14:21:40    5                  MR. GAFFNEY: The scheduling order tells us to           14:24:55    5               THE COURT: Mr. Gregory.

14:21:42    6   reduce the number of patents.                                          14:24:56    6               MR. GREGORY: Yes, Your Honor. Teagan Gregory

14:21:44    7                  THE COURT: Right. That scheduling order has             14:24:58    7   for Genentech.

14:21:45    8   resulted from very extensive conversations. I don't want               14:24:59    8               I did sit in on the telephonic meet-and-confer

14:21:51    9   any reviewing Court to read that and say, well, the Judge              14:25:03    9   that we had last Friday. We asked by my count at least six

14:21:56   10   acted arbitrarily, or you to be able to argue that I acted             14:25:08   10   or seven times for Amgen to identify for us what new matter,

14:22:01   11   arbitrarily.                                                           14:25:14   11   specifically was the alleged new matter to the revised

14:22:01   12                  Do you understand my point?                             14:25:18   12   notice, given the original notice that was served back in

14:22:03   13                  MR. GAFFNEY: Absolutely, Your Honor. I don't            14:25:21   13   June.

14:22:06   14   mean -- what I do mean to say is -- I am sorry, I didn't               14:25:22   14               He complains during that meet-and-confer call,

14:22:11   15   mean to cut you off.                                                   14:25:28   15   on all six or seven of those, Amgen refused to identify the

14:22:12   16                  THE COURT: Go ahead.                                    14:25:34   16   alleged new subject matter that had been added to the

14:22:15   17                  MR. GAFFNEY: What I did mean to say is that we          14:25:38   17   revised notice of the 30(b)(6).

14:22:18   18   did not want to reduce the patents to eight on the schedule            14:25:40   18               THE COURT: Anything else from plaintiff's

14:22:21   19   that we were given, but we are going to do that. It was                14:25:43   19   perspective before I get back to Mr. Gutman?

14:22:28   20   certainly the case and I think we were all clear that we               14:25:47   20               MR. GAFFNEY: No, Your Honor. Thank you.

14:22:32   21   were entitled to adequate discovery to make an intelligent             14:25:49   21               THE COURT: Mr. Gutman, I am not going to allow

14:22:36   22   decision of which ones to drop.                                        14:25:54   22   the parties to take me all around Robin Hood's barn again as

14:22:38   23                  THE COURT: No doubt about that. That is not             14:25:59   23   I have in the past. We are coming to the short end of my

14:22:40   24   something of which you have to convince me. That makes                 14:26:02   24   rope.

14:22:42   25   sense I hope to everyone on the line.                                  14:26:04   25               What is the matter with Mr. Gaffney's suggestion

3 of 15 sheets                                                               Page 9 to 12 of 35                                                07/27/2018 10:23:10 AM
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 13 of 15 PageID #: 9003




                         Exhibit C
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 14 of 15 PageID #: 9004




            THIS DOCUMENT HAS

      BEEN REDACTED IN ITS

                          ENTIRETY
Case 1:17-cv-01407-CFC-SRF Document 200 Filed 10/30/18 Page 15 of 15 PageID #: 9005




                                   CERTIFICATE OF SERVICE

            The undersigned counsel hereby certifies that true and correct copies of the foregoing

   document were caused to be served on October 9, 2018 on the following counsel in the manner

   indicated:

                                            VIA EMAIL:

                                     Melanie K. Sharp
                                     James L. Higgins
                         YOUNG CONAWAY STARGATT & TAYLOR LLP
                                  1000 North King Street
                                  Wilmington, DE 19801
                                      (302) 571-6600
                                     msharp@ycst.com
                                    jhiggins@ycst.com

                                           OF COUNSEL:

                                         Siegmund Gutman
                                      PROSKAUER ROSE LLP
                                  2049 Century Park East, Suite 3200
                                    Los Angeles, CA 90067-3206
                                           (310) 284-4533
                                        Fax: (310) 557-2193
                                      sgutman@proskauer.com

                                          Steven M. Bauer
                                      PROSKAUER ROSE LLP
                                       One International Place
                                         Boston, MA 02110
                                           (617) 526-9600
                                       sbauer@proskauer.com

                                       Attorneys for Defendant


   Dated: October 9, 2018                                     /s/ Daniel M. Silver
                                                              Daniel M. Silver (#4758)




   ME1 28279986v.1
